The plaintiff in error, E.J. Cole, hereinafter called the defendant, was convicted of the crime of bank robbery with firearms, in the district court of Kay county, Okla., and was sentenced to a confinement in the state penitentiary for a term of 10 years. Motion for new trial was filed and overruled, and defendant duly excepted. From the judgment and sentence so rendered, the defendant appeals.
The defendant has filed no brief supporting his assignment of errors, although the time for filing the brief has long since passed, and various extensions of time to file the brief have been granted. Where no briefs are filed, the court will examine the record proper, and, where no prejudicial error is apparent, the judgment of the trial court will be affirmed.
After a careful examination of the record, the court finds that the information is sufficient; that the testimony is sufficient to support the verdict; that the instructions *Page 152 
fairly stated the law applicable to the case and were fair to the defendant; and it appears that the defendant was otherwise accorded a fair trial.
The judgment of the trial court is affirmed.
DOYLE, P.J., and EDWARDS, J., concur.